DETAILED ACTION
Claims 1-6, 10-13, 15 and 17-25 are pending before the Office for review.
In the response filed May 9, 2022:
Claim 15 was amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected independent claims 1 and 12 under Shen and independent claim 15 under Ranade. With regards to claims 1 and 12 Applicant’s amendments and arguments filed on January 11, 2022 has overcome the rejection of record. In particular the cited prior art failed to teach or render obvious or processing a substrate the method comprising Applicant’s first etch process and second etch process for exposing portions of an underlying layer wherein the second process gas is different from the first process gas the further etching is done by alternating between the first etch process and second etch process. With regards to claim 15, Applicant’s amendments and arguments filed on May 9, 2022 have overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious Applicant’s claimed processing method comprising performing Applicant’s claimed first etch process and claimed second etch forces wherein the first etch process is more selective than the second etch process. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713